UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6650


WILLIE JAMES ASBURY, a/k/a Sa’id Abdullah Al’Rashid,

                Plaintiff - Appellant,

          v.

DAVID TARTARSKY; DON DRISKELL; JOETTE SCARBOROUGH; DENNIS
BUSH; SHARONDA SUTTON; GREGORY WASHINGTON; DR. J. TOMARCHIO;
NURSE SMITH, a/k/a Takisha Smith; NURSE MONROE, a/k/a Yvonne
Munro; LIEUTENANT COPELAND, a/k/a Dock Copeland, IV;
SERGEANT CUNNINGHAM, a/k/a Patricia Cunningham,

                Defendants – Appellees,

JOHN KINARD;   JAMES   BARBER,   III;   JOSEPH   MCCROREY;   DAVID
NORTON,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Richard Mark Gergel, District
Judge. (8:13-cv-03364-RMG)


Submitted:   September 9, 2015           Decided:   September 14, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie J. Asbury, Appellant Pro Se.     William Henry Davidson, II,
Todd Russell Flippin, DAVIDSON & LINDEMANN, PA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Willie       James    Asbury      appeals     the    district         court’s     order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                                   The

district court referred this case to a magistrate judge pursuant

to   28     U.S.C.      § 636(b)(1)(B)         (2012).         The     magistrate       judge

recommended        that     relief     be    denied      and    advised       Asbury       that

failure to file objections to this recommendation could waive

appellate     review        of   a    district     court       order    based       upon   the

recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                                   Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v.   Arn,    474 U.S. 140     (1985).       By    failing       to    file    specific

objections to the magistrate judge’s recommendation with regard

to some of his claims, after receiving proper notice, Asbury has

waived appellate review of those claims.

      With regard to the claims to which Asbury filed specific

objections,        we     have       reviewed      the    record       and     discern      no

reversible error.            Accordingly, we affirm the judgment of the

district     court.         Asbury      v.   Tartarsky,        No.     8:13-cv-03364-RMG

(D.S.C. Mar. 12, 2015).               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

                                               3
materials   before   this   court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




                                    4